DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) were submitted on 02/23/2021, and 03/28/2022. The information disclosure statement(s) have/has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Typographical error in paragraph [0092], line 5, “Cublic” .
Paragraph [0087] states: “At 310, a plurality of GPS positions 251…” and paragraph [0094] states: “As shown at 330… the plurality of GPS positions 251 may be determined.” The views within FIG. 3, do not clearly show or otherwise indicate “a/the plurality of GPS positions 251.”  Furthermore, the number 251 is not shown in any view of FIG. 3. The view 310 discloses the specification paragraph [0092], “GPS positions may take the form of a matrix S,” however, this does not make clear “the plurality of GPS positions 251,” as stated in paragraphs [0087], and [0094].
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Drawings
The drawings are objected to because they have been submitted in color/grayscale.  Color photographs and color/grayscale drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color/grayscale drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color/grayscale drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color/grayscale. Copies of this patent or patent application publication with color/grayscale drawing(s) will be provided by the Office upon request and payment of the necessary fee.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) or petition filed under 37 CFR 1.84(a)(2) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Status of Application
	Claims 1-20 are pending. Claims 1-20 will be examined.  Claims 1 and 11 are independent claims. This Non-Final Office action is in response to the “Claims” dated 02/23/2021.
Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office reviewed the claims for terms containing limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f), and no terms are being interpreted as such.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “pivotal points” is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Is a “pivotal point” referring to a point where a vehicle is turning? Is the “pivotal point” any node or point of the vehicle where an x, y, z, coordinate is determined?
For the purpose of examination in this Office Action, the “pivotal points” of claims 2-5, and 12-15, have been interpreted as best understood by the Examiner as any point(s) with x-y coordinates and including a vertical displacement.
The term “curvature values” and “peak curvatures” are indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Are a “curvature values” and “peak curvature” referring to curve and elevation for the path or road a vehicle is travelling? 
For the purpose of examination in this Office Action, the “curvature values” and “curvature” of claims 2-3, 5, 12-13, and 15, have been interpreted as best understood by the Examiner as any radius or diameter extending 360 degrees from the vehicle center point. Furthermore, the “peak curvature” of claims 3, and 13, is interpreted as best understood by the Examiner as a maximum estimation of the radius or diameter extending 360 degrees from the vehicle center point.
The dependent claims 6-10, and 16-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, failing to resolve the deficiencies of the claims 2-5 and 12-15.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 11, are rejected under 35 U.S.C. 103 as being unpatentable over BARFOOT et al., US 2007/0027612, herein further known as Barfoot, in view of NABATCHIAN et al., US 2021/0347378, herein further known as Nabatchian.
Regarding claim 1, Barfoot discloses generating a topological graph map (paragraph [0082]), comprising: receiving a plurality of Global Positioning System (GPS) positions representing a plurality of locations of a vehicle along a travelled path of the vehicle (paragraphs [0018], [0138]), each of the plurality of GPS positions representing a respective location from the plurality of locations of the vehicle along the travelled path (paragraphs [0018], [0138], and claims 26, 36, 99) and associated with a respective timestamp (paragraphs [0039-0040]); receiving a plurality of three-dimensional (3D) point clouds (paragraph [0012]), generating a plurality of road parts (paragraphs [0048], [0107-0108]) based on the plurality of GPS positions (paragraphs [0018]), wherein each road part (paragraphs [0048], [0070], distance between points) is associated with at least one GPS position from the plurality of GPS positions (paragraphs [0076], [0096]); generating a map for each of the plurality of road parts (paragraphs [0048], [0107-0108]); and generating the topological graph map (paragraph [0082]) based on the map for each of the plurality of road parts (paragraphs [0048], [0070]), the topological graph map (paragraph [0082]) comprising a plurality of edges and a plurality of nodes, wherein each node represents a respective road part from the plurality of road parts and each edge represents a connection between two road parts from the plurality of road parts (paragraph [0082]).
However, Barfoot does not explicitly state each of the plurality of 3D point clouds being a corresponding 3D point cloud of a respective GPS position from the plurality of GPS position and captured at each time the respective GPS position is captured.
Nabatchian teaches each of the plurality of 3D point clouds being a corresponding 3D point cloud of a respective GPS position from the plurality of GPS position and captured at each time the respective GPS position is captured (paragraphs [0024], [0090]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Barfoot by including each of the plurality of 3D point clouds being a corresponding 3D point cloud of a respective GPS position from the plurality of GPS position and captured at each time the respective GPS position is captured as taught by Nabatchian.
One would be motivated to modify Barfoot in view of  Nabatchian for the reasons stated in Nabatchian paragraph [0005], a more robust method to accurately detect, track, and segment dynamic objects which typically requires a significant amount of  computational resources, and efficiently process raw point cloud data to detect dynamic objects on the road for navigation of autonomous vehicles in a dynamic environment using less computational resource.
Additionally, the claimed invention is merely a combination of known elements of generating an importance occupancy grid map (OGM) using a point cloud generated from one or more sensors on a vehicle, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 11, all limitations have been examined with respect to the methods in claim 1. The system in claim 11 can clearly perform the methods of claim 1. Therefore, claim 11 is rejected under the same rationale as claim 1 above.
Claims 2-9, and 12-19, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Barfoot and Nabatchian, in view of QUO et al., NPL Graph-based 2D Road Representation of 3D Point Clouds for Intelligent Vehicles, herein further known as Quo.
Regarding claim 2, the combination of Barfoot and Nabatchian disclose all elements of claim 1 above.
Barfoot discloses generating the plurality of road parts (paragraphs [0048], [0070]) comprises: determining a plurality of points (paragraphs [0066] [0082], nodes, see also at least FIG. 9) of the travelled path based on the plurality of GPS positions (paragraphs [0018], [0138], and claims 26, 36, 99); and determining the plurality of road parts (paragraphs [0048], [0107-0108]) based on the one or more points (paragraphs [0048], [0070], distance between points). 
However, Barfoot does not explicitly state the plurality pivotal points including one or more curvature pivotal points and one or more elevation pivotal points.
Quo teaches the plurality of pivotal points (page 715, lower right paragraph, Vertical Displacement Analysis) including one or more curvature (page 716, paragraph Adjacent Beams Comparison, fixed radius, and page 718, paragraph Rough road surfaces, fixed radiuses) pivotal points (page 717, paragraph Gradient Computation for Labeling) and one or more pivotal elevation points (page 716, paragraph Reflectivity Differences).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Barfoot by including the plurality points including one or more curvature pivotal points and one or more elevation points as taught by Quo.
One would be motivated to modify Barfoot in view of  Quo for the reasons stated in Quo paragraph [0005], a more robust method to build consistent and efficient 2D representations out of 3D range data which is important for the sensor fusion as well as the autonomous driving and overcome a wide variety of practical challenges, such as sloped terrains, rough road surfaces, rolling/pitching of the host vehicle, etc.
Additionally, the claimed invention is merely a combination of known elements of graph-based approach for 2D road representation of 3D point clouds with respect to the road topography, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 3, the combination of Barfoot, Nabatchian, and Quo, disclose all elements of claim 2 above.
Barfoot discloses the plurality of GPS positions (paragraphs [0018], [0138], and claims 26, 36, 99).
However, Barfoot does not explicitly state determining the plurality of pivotal points comprises: computing one or more curvature values; determining one or more peak curvatures based on the one or more curvature values; and selecting the one or more peak curvatures above a curvature threshold to be the one or more curvature pivotal points.
Quo teaches determining the plurality of pivotal points (page 715, lower right paragraph, Vertical Displacement Analysis) comprises: computing one or more curvature values (page 716, paragraph Adjacent Beams Comparison, fixed radius, and page 718, paragraph Rough road surfaces, fixed radiuses); determining one or more peak curvatures (page 716-717, paragraph MRF-based Multiple Labeling, maximum a posteriori (MAP) estimation for MRF) based on the one or more curvature values (page 716, paragraph Adjacent Beams Comparison, fixed radius, and page 718, paragraph Rough road surfaces, fixed radiuses); and selecting (page 716, paragraph Reflectivity Differences, assign a label) the one or more peak curvatures (page 716-717, paragraph MRF-based Multiple Labeling, maximum a posteriori (MAP) estimation for MRF) above a curvature threshold (page 716, paragraph Adjacent Beams Comparison) to be the one or more curvature pivotal points (pages 715, 716, 718).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Barfoot by including determining the plurality of pivotal points comprises: computing one or more curvature values; determining one or more peak curvatures based on the one or more curvature values; and selecting the one or more peak curvatures above a curvature threshold to be the one or more curvature pivotal points as taught by Quo.
One would be motivated to modify Barfoot in view of  Quo for the reasons stated in Quo paragraph [0005], a more robust method to build consistent and efficient 2D representations out of 3D range data which is important for the sensor fusion as well as the autonomous driving and overcome a wide variety of practical challenges, such as sloped terrains, rough road surfaces, rolling/pitching of the host vehicle, etc.
Additionally, the claimed invention is merely a combination of known elements of graph-based approach for 2D road representation of 3D point clouds with respect to the road topography, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 4, the combination of Barfoot, Nabatchian, and Quo, disclose all elements of claim 2 above.
Barfoot discloses one or more of the plurality of GPS positions (paragraphs [0018], [0138], and claims 26, 36, 99).
However, Barfoot does not explicitly state determining the plurality of pivotal point comprises determining the one or more elevation pivotal points by finding local maximum and minimum elevation values.
Quo teaches determining the plurality of pivotal point (page 715, lower right paragraph, Vertical Displacement Analysis) comprises determining the one or more elevation pivotal points (page 716, paragraph Reflectivity Differences) by finding local maximum and minimum elevation values (page 716, paragraph Reflectivity Differences, computation of vertical gradient…).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Barfoot by including determining the plurality of pivotal point comprises determining the one or more elevation pivotal points by finding local maximum and minimum elevation values as taught by Quo.
One would be motivated to modify Barfoot in view of  Quo for the reasons stated in Quo paragraph [0005], a more robust method to build consistent and efficient 2D representations out of 3D range data which is important for the sensor fusion as well as the autonomous driving and overcome a wide variety of practical challenges, such as sloped terrains, rough road surfaces, rolling/pitching of the host vehicle, etc.
Additionally, the claimed invention is merely a combination of known elements of graph-based approach for 2D road representation of 3D point clouds with respect to the road topography, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 5, the combination of Barfoot, Nabatchian, and Quo, disclose all elements of claim 2 above.
Barfoot discloses determining the plurality of road parts (paragraphs [0048], [0107-0108]) comprises: computing a respective distance between one or more pairs of adjacent (paragraphs [0048], [0070], distance between points); selecting one or more road segments (paragraph [0117-0119])  based on the respective distance between each pair of the one or more pairs of adjacent pivotal points (paragraphs [0048], [0070], distance between points).
However, Barfoot does not explicitly state the adjacent pivotal points including both curvature and elevation pivotal points; and filtering the one or more road segments to obtain the plurality of road parts.
Quo teaches the adjacent pivotal points (page 715, lower right paragraph, Vertical Displacement Analysis) including both curvature and elevation pivotal points (page 716-717); and filtering the one or more road segments to obtain the plurality of road parts (page 720-721, paragraph Curb Detection).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Barfoot by including the adjacent pivotal points including both curvature and elevation pivotal points; and filtering the one or more road segments to obtain the plurality of road parts as taught by Quo.
One would be motivated to modify Barfoot in view of  Quo for the reasons stated in Quo paragraph [0005], a more robust method to build consistent and efficient 2D representations out of 3D range data which is important for the sensor fusion as well as the autonomous driving and overcome a wide variety of practical challenges, such as sloped terrains, rough road surfaces, rolling/pitching of the host vehicle, etc.
Additionally, the claimed invention is merely a combination of known elements of graph-based approach for 2D road representation of 3D point clouds with respect to the road topography, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 6, the combination of Barfoot, Nabatchian, and Quo, disclose all elements of claim 5 above.
Barfoot discloses filtering the one or more road segments comprises selecting the one or more road segments based on a minimum distance threshold (paragraph [0108], sufficiently near, within threshold distance).
Regarding claim 7, the combination of Barfoot, Nabatchian, and Quo, disclose all elements of claim 5 above.
Barfoot discloses generating one or more road intersections based on the one or more one or more road segments (paragraph [0101], path crosses itself, see also FIG. 9).
Regarding claim 8, the combination of Barfoot, Nabatchian, and Quo, disclose all elements of claim 7 above.
Barfoot discloses  generating the plurality of nodes based on the maps (paragraph [0066]) for the plurality of road parts (paragraphs [0048], [0107-0108]); and generating the plurality of edges (paragraph [0082]) based on the one or more road intersections (paragraph [0101], path crosses itself, see also FIG. 9), each road intersection connecting a pair of two road parts from the plurality of road parts (paragraph [0063], wherein passageways are interpreted as roads).
Regarding claim 9, the combination of Barfoot, Nabatchian, and Quo, disclose all elements of claim 8 above.
Barfoot discloses generating the map (paragraph [0082]) for the road part (paragraphs [0048], [0107-0108]) comprises: GPS position (paragraphs [0018], [0138], and claims 26, 36, 99) associated with the road part (paragraphs [0048], [0107-0108]); and generating the map (paragraph [0082]) for the road part based GPS position from the at least one GPS position (paragraphs [0018], [0138], and claims 26, 36, 99).
However, Barfoot does not explicitly state retrieving a corresponding 3D point cloud for each GPS position from the at least one GPS positions.
Nabatchian teaches retrieving a corresponding 3D point cloud for each GPS position from the at least one GPS positions (paragraphs [0024], [0090]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Barfoot by including each of the plurality of 3D point clouds being a corresponding 3D point cloud of a respective GPS position from the plurality of GPS position and captured at each time the respective GPS position is captured as taught by Nabatchian.
One would be motivated to modify Barfoot in view of  Nabatchian for the reasons stated in Nabatchian paragraph [0005], a more robust method to accurately detect, track, and segment dynamic which typically requires a significant amount of  computational resources, and efficiently process raw point cloud data to detect dynamitic objects on the road for navigation of autonomous vehicles in a dynamic environment using less computational resource.
Additionally, the claimed invention is merely a combination of known elements of generating an importance occupancy grid map (OGM) using a point cloud generated from one or more sensors on a vehicle, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 12, all limitations have been examined with respect to the methods in claim 2. The system in claim 12 can clearly perform the methods of claim 2. Therefore, claim 12 is rejected under the same rationale as claim 2 above.
Regarding claim 13, all limitations have been examined with respect to the methods in claim 3. The system in claim 13 can clearly perform the methods of claim 3. Therefore, claim 13 is rejected under the same rationale as claim 3 above.
Regarding claim 14, all limitations have been examined with respect to the methods in claim 4. The system in claim 14 can clearly perform the methods of claim 4. Therefore, claim 14 is rejected under the same rationale as claim 4 above.
Regarding claim 15, all limitations have been examined with respect to the methods in claim 5. The system in claim 15 can clearly perform the methods of claim 5. Therefore, claim 15 is rejected under the same rationale as claim 5 above.
Regarding claim 16, all limitations have been examined with respect to the methods in claim 6. The system in claim 16 can clearly perform the methods of claim 6. Therefore, claim 16 is rejected under the same rationale as claim 6 above.
Regarding claim 17, all limitations have been examined with respect to the methods in claim 7. The system in claim 17 can clearly perform the methods of claim 7. Therefore, claim 17 is rejected under the same rationale as claim 7 above.
Regarding claim 18, all limitations have been examined with respect to the methods in claim 8. The system in claim 18 can clearly perform the methods of claim 8. Therefore, claim 18 is rejected under the same rationale as claim 8 above.
Regarding claim 19, all limitations have been examined with respect to the methods in claim 9. The system in claim 19 can clearly perform the methods of claim 9. Therefore, claim 19 is rejected under the same rationale as claim 9 above.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Barfoot, Nabatchian, and Quo, in view of YANG et al., US 20220113423, herein further known as Yang.
Regarding claim 10, the combination of Barfoot, Nabatchian, and Quo, disclose all elements of claim 9 above.
Barfoot discloses generate a node of the plurality of nodes in the topological graph map (paragraphs [0066], [0082]).
However, Barfoot does not explicitly state compressing corresponding 3D point cloud for each GPS position from the at least one GPS position into a Portable Graphics Format (PNG) image.
Yang teaches compressing (paragraph [0048]) corresponding 3D point cloud for each GPS position from the at least one GPS position (paragraphs [0040], [0066]) into a Portable Graphics Format (PNG) image (paragraph [0048]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Barfoot by including compressing corresponding 3D point cloud for each GPS position from the at least one GPS position into a Portable Graphics Format (PNG) image as taught by Yang.
One would be motivated to modify Barfoot in view of  Yang for the reasons stated in Yang paragraph [0025], a more robust method to obtain useful mapping data, without the complexity of the system and  without the complexity of the post-processing which increases quite rapidly along with the cost of all of the components that are needed.
Additionally, the claimed invention is merely a combination of known elements of mapping data collected in a movable object environment and techniques for generating representation data of collected mapping data to be rendered on a client device, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 20, all limitations have been examined with respect to the methods in claim 10. The system in claim 20 can clearly perform the methods of claim 10. Therefore, claim 20 is rejected under the same rationale as claim 10 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669   

/JESS WHITTINGTON/            Examiner, Art Unit 3669